Name: Commission Regulation (EC) No 1609/2001 of 6 August 2001 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes, as regards the methods of analysis
 Type: Regulation
 Subject Matter: agricultural policy;  agricultural activity;  food technology;  European Union law
 Date Published: nan

 Avis juridique important|32001R1609Commission Regulation (EC) No 1609/2001 of 6 August 2001 amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes, as regards the methods of analysis Official Journal L 212 , 07/08/2001 P. 0009 - 0009Commission Regulation (EC) No 1609/2001of 6 August 2001amending Regulation (EC) No 1622/2000 laying down certain detailed rules for implementing Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine and establishing a Community code of oenological practices and processes, as regards the methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 46 thereof,Whereas:(1) Commission Regulation (EC) No 1622/2000(3), as last amended by Regulation (EC) No 885/2001(4), maintains in force Commission Regulation (EEC) No 2676/90 of 17 September 1990 determining Community methods for the analysis of wines(5), as last amended by Regulation (EC) No 761/1999(6), with the exception of the usual methods which will no longer be described from 1 August 2001.(2) Several of the usual methods of analysis are normally used by the control laboratories of the Member States and their precision and accuracy, established through collaborative analytical studies, appear to be the same as those of the reference methods of analysis in Regulation (EEC) No 2676/90. Furthermore, the International Vine and Wine Office has organised a validation study of some of these methods with a view to their recognition as reference methods. This review of the validity of the usual methods will require a further two years of study, during which time it is advisable that the methods remain as described in Regulation (EEC) No 2676/90.(3) Regulation (EC) No 1622/2000 should therefore be amended so that the repeal of the usual methods described in the Annex to Regulation (EEC) No 2676/90 is postponed for two years.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1The date of 1 August 2001 in Article 44 of Regulation (EC) No 1622/2000 is replaced by 1 August 2003.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 August 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 194, 31.7.2000, p. 1.(4) OJ L 128, 10.5.2001, p. 54.(5) OJ L 272, 3.10.1990, p. 1.(6) OJ L 99, 14.4.1999, p. 4.